990 So.2d 1174 (2008)
Christopher McCOY, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D08-1393.
District Court of Appeal of Florida, Third District.
September 10, 2008.
Christopher McCoy, in proper person.
Bill McCollum, Attorney General, for appellee.
Before SUAREZ, ROTHENBERG, and LAGOA, JJ.
ROTHENBERG, J.
The defendant, Christopher McCoy, appeals the trial court's order denying his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. Based upon the trial court's thorough order and record attachments which conclusively refute the defendant's claims, we affirm.
Affirmed.